Opinion of the Court. The title which Seymour purchased from Spencer was, on record, a complete title, and he could not be affected by the latent fraud, but the plaintiff’s suffering that title to stand an apparent good title on record, operated as a fraud upon strangers, and he shall suffer the consequence of his own neglect. A Judgment for the plaintiff would open the door to greater frauds than the Statute was intended to prevent, as a purchaser might permit an apparent good title to stand upon the record until it passed to bona fide purchasers and then defeat it, and so destroy the benefit of the recording system. A purchaser could never, by any diligence, be safe.
Judgment — That defendant is not guilty.